Exhibit 10.44

CASH RETENTION AGREEMENT

November 2, 2015

Eric Shander

[Address Omitted]

Dear Eric,

This letter, upon your countersignature below, sets forth our agreement with you
concerning the potential for you to receive payment in connection with your
employment by Red Hat, Inc. (or the “Company”).

 

  1. Retention Payment. As a special retention bonus, you will be paid
$350,000.00 in three payments (the “Retention Payment(s)”). Your first Retention
Payment of $150,000.00 will be made on February 29, 2016, your second Retention
Payment of $100,000.00 will be made on June 30, 2016, and your final Retention
Payment of $100,000.00 will be made on December 30, 2016 assuming you remain
continuously employed by the Company and its affiliates through December 30,
2016 (the “Retention Date”). If you voluntarily terminate your employment with
the Company or are terminated by the Company for Cause (as defined below), you
forfeit the right to receive any future Retention Payment(s), if applicable.

 

  2. Payment on Involuntary Termination during Retention Period. If your
employment with the Company and its affiliates is terminated by the Company
involuntarily other than for Cause (as defined below) prior to the Retention
Date, you will be paid the Retention Payment.

 

  3. “Cause” For purposes of this agreement, “Cause” shall be determined in the
reasonable judgment of the Company and shall include: (a) fraud,
misappropriation, embezzlement, willful misconduct or gross negligence with
respect to the Company or any of its subsidiaries, or any other action in
willful disregard of the interests of the Company or any of its subsidiaries;
(b) conviction of, or pleading guilty or no contest to (1) a felony, (2) any
misdemeanor (other than a traffic violation) with respect to your employment, or
(3) any other crime or activity that would impair your ability to perform your
duties or impair the business reputation of the Company or any of its
subsidiaries; (c) refusal or willful failure to adequately perform any duties
assigned to you (which refusal or failure continues following written notice of
such refusal or failure after a 15-day cure period); (d) willful failure or
refusal to comply with the Company or its subsidiaries standards, policies or
procedures; or (e) material misrepresentation or breach of any of your
representations, obligations or agreements under any employment agreement with
the Company or any of its subsidiaries.

 

  4. Miscellaneous.

 

  (a) Withholding. If the Company, in its discretion, determines that it is
obligated to withhold any tax in connection with any payment hereunder, the
Company may withhold from your wages or other remuneration the appropriate
amount of tax. At the discretion of the Company, the amount required to be
withheld may be withheld in cash from such wages or other remuneration or in
kind from property otherwise deliverable to you. If the Company does not
withhold an amount from your wages or other remuneration sufficient to satisfy
the withholding obligation of the Company, you must make reimbursement on
demand, in cash, for the amount underwithheld.

 

  (b) Confidentiality. You agree not to disclose the existence or terms of this
Letter to any third party, other than for tax planning purposes pursuant to a
confidentiality agreement whereby the third party agrees not to disclose the
terms or existence of this Letter. In addition, you agree not to disclose the
existence or terms of the Letter to any person employed by the Company.



--------------------------------------------------------------------------------

  (c) No Right to Employment or Other Status; Non-Alienation. Other than your
right to receive, subject to the terms herein, the benefits described herein,
neither you nor any other person shall have any claim or right hereunder.
Nothing herein shall be construed as giving you the right to continued
employment or any other relationship with the Company. No amounts payable
hereunder shall actually be funded, set aside or otherwise segregated prior to
payment. The obligation to pay the amounts contemplated hereunder shall at all
times be an unfunded and unsecured obligation of the Company.

 

  (d) Entire Agreement; Modification. This letter constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter hereof.

 

  (e) Severability. In case any provision of this agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

  (b) Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina (without reference to
the conflicts of laws provisions thereof).

 

  (f) Captions. The captions of the sections of this agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this agreement.

[Signatures on following page]



--------------------------------------------------------------------------------

[Signature Page]

 

Eric Shander

   

Red Hat, Inc.

Signature:   /s/    Eric Shander            

By:

  /s/    DeLisa Alexander        

Date:   11/4/15     Date:   11/13/15